Dove, J. A claim in the amount of $197.00 for material, which was purchased by respondent for the Department of Public Safety, was filed on November 26, 1965. Attached to the complaint is a purchase order given to claimant by the Department of Public Safety for three rotary lawn mowers, less trade-in of one Eclipse Parkhound mower. The new mowers were delivered to State Police Headquarters at Maryville, Cairo, and Metamora, Illinois. A joint motion by the claimant and respondent was entered into requesting that this cause be submitted on the complaint and Departmental Report. The Departmental Report, above referred to, provides in part as follows: “The claim for payment against the State of Illinois in the sum of $197.00 appears to be in order, inasmuch as said claim represents the agreed purchase price of three lawn mowers ordered under Purchase Order No. 664474, dated April 21, 1965. The lawn mowers were received during May, 1965, but an Invoice Voucher was not received by this Division covering the agreed price prior to the lapse of the appropriations for the 73rd biennium.” Subsequently claimant and respondent entered into a stipulation that claimant is entitled to the sum of $197.00 from respondent, and that the filing of briefs and abstracts under these conditions would serve no useful purpose. From the Departmental Report it appears that the reason for non-payment was that the appropriation had lapsed before the statement for materials furnished was presented. There is no question but that the merchandise was delivered, and was satisfactory. It is, therefore, ordered by this Court that an award be made to claimant, Gravely-Illinois Company, in the amount of $197.00.